Citation Nr: 1712882	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-26 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected status-post nasal septoplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. J. Anthony, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to December 1977 and from December 1978 to October 1990.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2013, the Veteran and his wife testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

The Board remanded this matter in May 2014.  In the Introduction section of the May 2014 remand, the Board noted that there were relevant documents contained in the Veteran's Virtual VA paperless claims file, but not in the Veteran's Veterans Benefits Management System (VBMS) paperless claims file.  Since the issuance of that remand, the Veteran's claims file has been converted to be completely electronic.  Therefore, the record before the Board at this time consists of only electronic records contained in Virtual VA and VBMS.

In correspondence dated in January 2016, the Veteran states, in part, "I was recently awarded permanent and total non-employability, which as I understand it, there is no difference in this classification and 100% rating for benefits with the VA and state benefits.  If this is true, I am requesting that my current appeal be removed from the evaluation process."  The Board notes that the grant of a total disability rating based upon individual unemployability (TDIU) is not the same as a schedular 100 percent disability rating, and that the award of a TDIU in addition to the award of a schedular 100 percent rating may result in the payment of additional benefits.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).  In addition, the Veteran was awarded a TDIU effective July 1, 2012.  See November 2015 rating decision.  However, the claim for entitlement to service connection for obstructive sleep apnea was received in July 2007, and thus could result in the payment of additional benefits if entitlement is established prior to July 1, 2012.  Therefore, the Veteran's understanding that there is no difference between a TDIU and a 100 percent schedular rating is incorrect.  As the Veteran's January 2016 withdrawal of his ongoing appeal was made contingent on that understanding being true, the Board concludes that the Veteran has not withdrawn the matter on appeal, and will proceed with consideration of the matter on the merits.


FINDING OF FACT

The most probative evidence does not show that the Veteran's obstructive sleep apnea had its onset during his active service, that it is causally or otherwise etiologically related to his active service, or that it is caused by, proximately due to, or aggravated by his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's duty to notify was satisfied by letters dated in August 2007 and December 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also satisfied its duty to assist the Veteran.  The Veteran's service treatment records, service personnel records, VA treatment records, identified and available private treatment records, and Social Security Administration records have been associated with the record.  Lay statements from the Veteran and others are also of record.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The duty to assist also includes the provision of a VA examination when necessary to decide a claim.  38 C.F.R. § 3.159(c)(4).  In this case, the Veteran was provided VA examinations as to his obstructive sleep apnea in January 2010 and June 2015.  An October 2012 VA sinusitis, rhinitis, and other conditions of the nose, throat, larynx, and pharynx examination also includes information relevant to the claim for entitlement to service connection for obstructive sleep apnea.  The January 2010, October 2012, and June 2015 VA examiners reviewed the record, considered the Veteran's reported symptomatology and medical history, and addressed the likely etiology of the Veteran's obstructive sleep apnea, providing supporting explanation and rationale for all conclusions reached.  The examinations were thorough, and all necessary evidence and testing was considered by the examiner.  The examination reports, in aggregate, provide the information necessary to render a decision on the issue on appeal.  Therefore, the Board finds the examinations to be adequate for decision-making purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

There is no indication in the record that any additional evidence, relevant to the claim adjudicated in this decision, is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).


Compliance with Board Remand

As noted in the Introduction, the Board remanded this case in May 2014.  The May 2014 Board remand directed the Agency of Original Jurisdiction (AOJ) to contact the Veteran to obtain information as to any medical care providers not previously identified; associate with the record updated VA treatment records, to include from the Biloxi VA Medical Center from December 2013 onward; provide the Veteran with another examination to determine the likely etiology of his obstructive sleep apnea; and then readjudicate the claim and issue a supplemental statement of the case, if warranted.  Pursuant to the May 2014 Board remand, the AOJ sent the Veteran a letter in June 2014 asking him to identify any medical care providers not previously identified.  The Veteran did not identify any such providers.  The AOJ also obtained updated VA treatment records from the Biloxi VA Medical Center and provided the Veteran with a VA examination in August 2015 that was consistent with and responsive to the May 2014 Board remand directives.  The AOJ then readjudicated the appeal in a September 2015 supplemental statement of the case.  Accordingly, the Board finds that VA at least substantially complied with the May 2014 Board remand.  See 38 U.S.C.A. § 5103A(b); Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in April 2013.  At the hearing, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his obstructive sleep apnea.  In addition, the VLJ solicited information as to the existence of any outstanding evidence.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  See Scott, 789 F.3d 1375; Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).


Legal Criteria

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  To establish service connection for a disability, the Veteran must show: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will also be service connected.  38 C.F.R. § 3.310(b).

Lay statements may support a claim for service connection by establishing the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), they are not competent to provide opinions on medical issues that fall outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d 1372.  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Analysis

The Veteran contends that his current obstructive sleep apnea is related to his active service, either on a direct basis or as secondary to his service-connected status-post nasal septoplasty.  Specifically, the Veteran has indicated that he snored and had apneic episodes while on active service, particularly after an October 1976 septoplasty, and that he continued to have such symptoms until being diagnosed with obstructive sleep apnea in 2004.  See, e.g., April 2013 Board hearing transcript.  The Veteran has submitted statements from his wife and daughter in support of these assertions.  See correspondence from the Veteran's wife, dated in August 2007; VA Forms 21-4138, Statement in Support of Claim, received in November 2012.  As to secondary service connection, the Veteran contends that the service-connected status-post nasal septoplasty causes restriction of the airway, which causes or aggravates the obstructive sleep apnea.  See, e.g., correspondence from the Veteran, received in October 2010.

The evidence of record shows that the Veteran currently has obstructive sleep apnea, which was diagnosed through a sleep study conducted in October 2004.  Therefore, there is evidence of a current disability.

As to an in-service event or injury, the Veteran's service treatment records are absent for any complaint of or treatment for any sleep disorder.  Reports of medical examination dated in December 1977, June 1978, April 1983, and February 1990 indicate that the Veteran had normal evaluations of the lungs and chest, and do not note any complaints of sleep difficulties, to include snoring and apneic episodes.  Additionally, on reports of medical history dated in December 1977, June 1978, and February 1990, the Veteran denied current and past frequent trouble sleeping and did not report snoring or apneic episodes.  Nevertheless, the Veteran has presented evidence that, during service, he snored and had apneic episodes.  Such events are capable of lay observation, and there is no reason in the record to doubt the credibility of the Veteran, his wife, and his daughter on the matter.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Therefore, the Board finds that there is competent and credible evidence of an in-service event or injury in the form of in-service snoring and apneic episodes.

Thus, the issue left for consideration is whether the Veteran's current obstructive sleep apnea had its onset during his active service, is otherwise causally or etiologically related to the in-service snoring and apneic episodes competently and credibly described by the Veteran and other lay witnesses, or is caused by, proximately due to, or chronically aggravated by his service-connected disabilities, to include the service-connected status-post nasal septoplasty.

At the January 2010 VA examination, the Veteran reported that his sleep disturbances worsened after his nasal septoplasty, and that he was subsequently diagnosed with sleep apnea.  The examiner noted several risk factors for developing sleep apnea, including a positive family history, a history of hypertension, a history of smoking, male gender, a history of heavy alcohol use at least for a period of time, and use of Zoloft.  The examiner found that there is no evidence of chronicity to continuity of care, and that the Veteran did not have a sleep study performed until 2005.  He was not seen or treated for sleep apnea during active service.  The examiner concluded that it is less likely as not that the Veteran's sleep apnea is caused by or a result of the septoplasty he had on active duty.  The Board notes that the Veteran has submitted several statements explaining why the risk factors cited by the January 2010 VA examiner are not applicable in his case.  See, e.g., correspondence from the Veteran, received in June 2010; VA Form 9, Appeal to Board of Veterans' Appeals, received in September 2011.

In September 2011, T. Gifford, M.D., wrote of the Veteran's obstructive sleep apnea, "Any restriction in airflow at any level in the upper airway can contribute to OSA.  It is as likely as not that continued nasal obstruction is contributing to his OSA.  It cannot be determined to what extent the obstruction is nasal versus other levels.  He also has evidence of hypopharyngeal obstruction.  Having undergone a septoplasty does not contribute to OSA independently, however failure to get improvement from the procedure, in other words nasal obstruction can contribute to OSA."

The October 2012 VA examiner reviewed the record, interviewed the Veteran, and examined the Veteran.  The examiner noted the Veteran's reports of snoring and apneic episodes during service after undergoing septoplasty.  The examiner further noted the service treatment records showing septoplasty in October 1976.  On examination, the Veteran had less than 50 percent obstruction on each side of the nasal passageways.  The examiner opined "It is my opinion, more-likely-than-not, that the residual status of his septum post septoplasty did not cause veteran's obstructive sleep apnea.  This is based on the generally held belief in my specialty that nasal obstruction does not cause obstructive sleep apnea and that septoplasty and other intranasal surgeries to reduce resistance do not cure such apnea either.  It is my opinion that the result of this veteran's septoplasty has been a good one and that it has less-likely-as-not aggravated, beyond normal progression this veteran's obstructive sleep apnea."

At the June 2015 VA examination, the Veteran again asserted that his obstructive sleep apnea is secondary to the nasal septoplasty performed during his active service.  The examiner noted that the Veteran was diagnosed with obstructive sleep apnea in 2004, and that the Veteran's service treatment records are negative for a diagnosis of a primary sleep disorder or complaints consistent with such a diagnosis.  The examiner opined that the Veteran's obstructive sleep apnea was less likely than not incurred in or caused by the an in-service injury, event, or illness.  As a rationale for that opinion, the examiner explained that although the Veteran has attested to snoring while on active duty, which he says developed shortly after the nasal septoplasty, snoring is not synonymous with a diagnosis of sleep apnea (as chest pain does not necessarily signify an acute myocardial infarction).  Of patients presenting for polysomnographic confirmation of obstructive sleep apnea, fewer than half of those reporting a history of snoring will demonstrate diagnostic criteria consistent with obstructive sleep apnea (as those with a complaint of headache associated with an isolated blood pressure elevation may not have, upon repeated testing, a diagnosis of hypertension confirmed).  Additionally, the diagnosis of obstructive sleep apnea requires that the number of apneic episodes exceed a diagnostic threshold, which is generally accepted as five or more events per hour.  This criterion accepts that a certain number of apneic episodes can be considered physiologically normal (as diabetes requires a threshold elevation of serum glucose be met, not simply hyperglycemia).  Reports of snoring, apneic episodes, and excessive daytime sleepiness require testing before any diagnosis can be assigned; given that the Veteran did not report these events and complaints so that contemporaneous study could be performed, such a diagnosis was not made in service.  Moreover, the Veteran's later reports of snoring and witnessed apneas are at too remote a remove to credibly correlate such reported complaints with a diagnosis of obstructive sleep apnea, which was not made until almost three decades later.

The June 2015 VA examiner further opined that the Veteran's obstructive sleep apnea is less likely than not proximately due to or the result of the Veteran's service-connected status-post nasal septoplasty.  As a rationale for that opinion, the examiner explained that such a septoplasty is conducted to improve nasal airflow; that is, one would expect a successful procedure to improve his breathing through the airway.  If such was not the result, or if the outcome was less than desirable, it does not follow that any resultant nasal obstruction is the primary pathologic determinant in the development of obstructive sleep apnea.  Obstructive sleep apnea is believed to result from the dynamic collapse of the hypopharynx, from redundant tissue in the lower conducting zone of the respiratory system, as well as problematic expansion of the thorax, not from a fixed defect in the bony nasal cavity.  Obstructive sleep apnea is not caused by a static obstruction of the nasal cavity or by an anatomic defect of the nasal cavity, but by dynamic obstruction lower in the conducting zone of the respiratory tract, by collapse of the pharynx during sleep.  This very pathophysiology is addressed by continuous positive airway pressure (CPAP), which serves as an air splint to maintain the patency of the airway during inspiration and expiration.  The muscle tone of the body relaxes during sleep, especially during rapid eye movement sleep.  The pharynx is composed of collapsible walls of soft tissue that can obstruct at such times.  Individuals with redundant soft tissue around the airway, because of obesity, or with low muscle tone, common with aging, are at high risk for the development of obstructive sleep apnea.  The examiner concluded by agreeing with the January 2010 VA examiner's opinion that nasal cavity obstruction is not the cause of obstructive sleep apnea, nor could it permanently aggravate the natural history of sleep apnea.

Of the competent medical opinion evidence of record, the Board affords greatest evidentiary weight to the June 2015 VA examiner's opinion.  The VA examiner was fully informed of the pertinent factual premises of the case, to include the competent and credible lay statements establishing that, during service, the Veteran snored and had apneic episodes witnessed by his wife.  In addition, the examiner provided a fully articulated opinion supported by thorough explanation of the diagnostic requirements for obstructive sleep apnea, and of complex medical principles relating to the airway passages and their role in causing obstructive sleep apnea.  The examiner's opinion is consistent with the other evidence of record, to include the reports of medical examination and reports of medical history in the service treatment records, and provides a well-reasoned analysis explaining the examiner's opinion that it is less likely than not that the Veteran's obstructive sleep apnea had its onset during his active service, is otherwise causally or etiologically related to his active service, or is caused by, proximately due to, or chronically aggravated by the service-connected status-post nasal septoplasty.  Therefore, the Board finds that the VA examiner's negative nexus opinion is due great probative value.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (the thoroughness and detail of a medical opinion is a factor in assessing the probative value of the opinion).

The Board affords relatively less probative value to the other competent opinion evidence of record.  In particular, the Board affords less probative value to Dr. Gifford's September 2011 positive nexus opinion.  Dr. Gifford's conclusions that "Any restriction in airflow at any level in the upper airway can contribute to" obstructive sleep apnea and "nasal obstruction can contribute to OSA" are speculative and general in nature, utilizing the word "can."  See Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a physician's statement framed in terms such as "may" or "could" is not probative).  Additionally, Dr. Gifford's opinion that "It is as likely as not that continued nasal obstruction is contributing" to the Veteran's obstructive sleep apnea is not supported by adequate rationale.  Rather, the rationale presented to support that opinion is speculative as to the etiology of the Veteran's restriction in airflow, with the doctor unable to determine if the restriction is nasal or not.  Furthermore, Dr. Gifford did not specifically state that the Veteran's residuals of his 1976 septoplasty actually caused his current nasal obstruction or sleep apnea.  Moreover, Dr. Gifford notes that the Veteran has hypopharyngeal obstruction, which the Board notes is not service connected, and does not state explain what role, if any, that condition has in causing or aggravating the Veteran's obstructive sleep apnea.  Dr. Gifford's opinion is refuted by the June 2015 VA examiner's opinion, which is supported by a detailed rationale, as discussed above.  Accordingly, the Board finds that Dr. Gifford's September 2011 opinion is due relatively less probative weight than the June 2015 VA examiner's well-reasoned opinion.  See Guerrieri, 4 Vet. App. at 470-71; see also Nieves-Rodriguez, 22 Vet. App. 295; Prejean, 13 Vet. App. at 448-9.

The Board has considered the Veteran's contentions that he developed sleep apnea during his active service, as well as the statements from his wife and daughter.  The Board notes that the Veteran, his wife, and his daughter are competent to provide evidence about what they witnessed or experienced.  For example, they are competent to discuss snoring and witnessing apneic episodes.  See Layno, 6 Vet. App. 465.  However, they are not competent to diagnose obstructive sleep apnea, to medically attribute the in-service symptoms and events to any particular cause, or to opine as to whether the service-connected status-post nasal septoplasty caused or chronically aggravates the obstructive sleep apnea, as doing so requires medical knowledge and expertise and falls outside the realm of common knowledge.  See Jandreau, 492 F.3d at 1376-77.  The evidence does not show that the Veteran, his wife, or his daughter have the medical knowledge and expertise necessary to provide such medical information.  Therefore, their statements attributing the in-service symptoms and events to obstructive sleep apnea and opining that the service-connected status-post nasal septoplasty caused or chronically aggravates the obstructive sleep apnea are not considered competent evidence, and do not weigh against the probative value of the June 2015 VA examiner's opinions.

Accordingly, the Board accepts the June 2015 VA examiner's opinion as the most probative evidence of record.  The VA examiner's opinion indicates that it is less likely than not that the Veteran's sleep apnea had its onset during the Veteran's active service, that the obstructive sleep apnea is otherwise causally or etiologically related to his active service, or that the obstructive sleep apnea is caused by, proximately due to, or chronically aggravated by the service-connected status-post nasal septoplasty.  The VA examiner explained that the symptoms described by the Veteran, his wife, and his daughter do not necessarily show that the Veteran had obstructive sleep apnea in service and do not provide a sufficient basis for rendering a diagnosis of obstructive sleep apnea.  The VA examiner also explained that obstructions in the nasal passageways do not cause or aggravate obstructive sleep apnea.  As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's current obstructive sleep apnea had its onset during his active service, is causally or otherwise etiologically related to his active service, or is caused by, proximately due to, or aggravated by his service-connected disabilities, to include the service-connected status-post nasal septoplasty.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for obstructive sleep apnea is denied.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


